Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 1 of 13




                  EXHIBIT B
                     Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 2 of 13
                                                                                  CKR Law LLP
                                                                                                     1330 Ave of the Americas
                                                                                                         New York, NY 10019

                                                                                                          Tel:   212.259.7300
                                                                                                          Fax:   212.259.8200

                                                                                                            www.CKRLaw.com
    November 28, 2018

    INVOICE SUBMITTED TO:

    Zijian Wu
    306 Henrong Fudi
    Henrong Road, Jiading District
    Shanghai
    China                                                                                                          Page:        1

    In Reference To: SSLJ - Zhao v. Zheng                                        Account No.     9514.002    Invoice No.   29858




                  Professional Services:

                                                                                                                      Hours
08/27/2018    BSD    Review proposal re reverse merger; review EDGAR filings; review foreign private
                     issuer reporting requirements; emails to and from N. Zhang, C. Westfall.                          0.90

08/28/2018    BSD    Emails to and from N. Zhang, C. Westfall, J. Rinde re company history and
                     corporate actions; review EDGAR filings.                                                          0.80

08/29/2018    BSD    Emails to and from N. Zhang, C. Westfall; conference with J. Rinde, K. Blase, R.
                     Felicello, J. Zhou re company history and corporate actions; review EDGAR filings.                2.00

              NXZ    Coordinate with Harneys, client and capital markets group to prepare the filing.                  4.60

              JZH    Telephone calls and correspondence with Company; telephone calls and
                     correspondence with N. Zhang and C. Westfall; review Company filings; drafting
                     press release and 6-K; review Company corporate governance documents.                            10.50

08/30/2018    NXZ    Coordinate with the client and capital markets group on the background, revise
                     engagement letter.                                                                                2.30

08/31/2018    BSD    Conference with J. Zhou re engagement; email to J. Rinde re same.                                 0.20

              NXZ    Coordinate internally on the engagement letter.                                                   1.50

09/03/2018    NXZ    Coordinate with Cayman Islands counsel on director registration, and check with the
                     client on the status.                                                                             1.40

09/04/2018    YXW Update translation for engagement letter with SSLJ; translate SSLJ's email to be
                   sent to its Cayman attorney.                                                                        2.00

              BSD    Conference with J. Zhou; review letter from Sichenzia; emails to and from CKR
                     team re same.                                                                                     0.30

              JZH    Research and review of letter of intent; meeting with M. Maloney re same.                         0.50

09/05/2018    MJM    Review and analyze letter from Sichenzig in connection with representation of
                   Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 3 of 13
                                     Account No.    9514.002                   Invoice No.     29858        Page 2




                                                                                                               Hours
                    company; review and analyze records from investor in connection with investigation
                    into malfeasance of director.                                                               1.10

             BSD    Emails to and from J. Rinde re letter from Sichenzia.                                       0.10

09/06/2018   JAR    Telephone calls with N. Zhang; correspondence with N. Zhang.                                1.10

09/07/2018   MJM    Conference with J. Rinde re: demand letter to transfer agreement re: breach of
                    contract for purchase of shares; review and analyze records in connection with
                    same.                                                                                       0.60

             MJM    Conference and emails with J. Freeman, Securities Transfer Corp., re: legal claims
                    on Class B shares of SSLJ.                                                                  0.30

             MJM    Review and analyze records and translations in connection with preparation of
                    complaint and application for temporary restraining order against Zhang.                    3.20

             REF    Conference with M. Maloney re: Transaction, potential remedies.                             0.10 NO CHARGE

             REF    Conference further with M. Maloney re: matter.                                              0.10 NO CHARGE

             JAR    Telephone calls with N. Zhang; telephone calls with M. Maloney; telephone call with
                    J. Zhou; correspondence with M. Maloney; correspondence with N. Zhang.                      2.20

             BSD    Conference with and email to M. Maloney re letter from Sichenzia and Letter of
                    Intent; emails to and from N. Zhang, J. Rinde, C. Westfall, J. Zhou.                        0.30

             NXZ    Coordinate with the stop order, prepare documents for J. Li's signature.                    4.20

             WXZ Coordinate with litigation team on restraining order.                                          1.00

09/08/2018   MJM    Review and revise complaint against Zhang et al. re: SSLJ; Review and revise
                    application for TRO in connection with same; review and analyze records in
                    connection with same.                                                                       3.70

             YXW Translate Power of Attorney; translate question lists for interview with H. Jin, Y.
                 Zhao, Z. Wu and N. Wang; interview with H. Jin; draft note for interview with H. Jin.          4.00

             JAR    Telephone calls with N. Zhang; correspondence with N. Zhang.                                0.90

             JZH    Reviewing declarations and researching NASDAQ rules regarding proxy contest.                1.00

             WXZ Coordinate with the client and internal team on affirmation and interviews.                    3.40

09/09/2018   MJM    Review and revise client affidavit in connection with application for TRO; review and
                    revise attorney affidavit in connection with same; review and revise additional
                    affidavits in connection with same; review and analyze records in connection with
                    same.                                                                                       4.20

             REF    Review and comment on affidavit in support of Order to Show Cause; legal
                    research in support of preliminary injunction Draft memorandum of law.                      2.70

             YXW Interview with N. Wang and Y. Zhao and Z. Wu; draft note for interview with N.
                 Wang and Y. Zhao and Z. Wu; translate H. Jin's affidavit; translate N. Wang's
                    Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 4 of 13
                                     Account No.     9514.002                   Invoice No.        29858   Page 3




                                                                                                              Hours
                    affidavit; translate Y. Zhao's affidavit; coordinate with Jin, Wang and Zhao re the
                    execution of the affidavits.                                                               6.00

             JAR    Telephone call with N. Zhang.                                                              0.70

             JZH    Reviewing and revising declarations.                                                       0.50

             WXZ Prepare revised documents for signatures, coordinate with the client and team on
                  affirmations.                                                                                2.30

             WXZ Prepare declarations for state case; communicate with client and coordinate with
                  litigation team regarding same.                                                              3.50

09/10/2018   ZHR    Review the documents (affirmations, letter of intent); research case law, draft
                    Memorandum of Law in support of application for TRO and preliminary injunction;
                    office conference with M. Maloney re the matter; compare executed affirmations of
                    N. Wang, H. Jin and Y. Zhao to draft revised affirmations; revise affirmations
                    (adjustment for a federal case); revise Memorandum of Law.                                 6.50

             MJM    Review and revise declaration of Y. Zhao in connection with application for TRO;
                    Review and revise declaration of H. Jin in connection with same; Review and revise
                    declaration of N. Wang in connection with same.                                            4.20

             MJM    Review and analyze records and translations in connection with preparation of
                    application for TRO; conference with W. Zhang re: same.                                    2.40

             MJM    Emails and conference with W. Zhang and W. Zheng re: request for client for legal
                    advice re: litigation strategy.                                                            2.30

             MJM    Legal research in connection with same.                                                    0.70

             MJM    Review and revise Memorandum of Law in support of application for TRO; review
                    and analyze records and translations in connection with same.                              3.10

             MJM    Review and revise complaint against defendant in connection with securities fund
                    referring to letter of work.                                                               2.10

             MJM    Prepare for and attend court in connection with application for TRO and
                    commencement of action.                                                                    3.20

             REF    Review TRO and PI standards; legal research in support of preliminary injunction;
                    review procedure for bringing an order to show cause on TRO and PI in federal
                    court; Draft email to team re: TRO/PI procedure; telephone call with M. Maloney re:
                    securities claim, matter; review complaint; send revisions to M. Maloney; review and
                    finalize same.                                                                             2.60

             YXW Translate Letter of Intent; translate H. Jin's declaration; translate N. Wang's
                  declaration; translate Y. Zhao's declaration.                                                2.50

             JAR    Review various documents; correspondence with N. Zhang.                                    0.90

             JZH    Reviewing letter of intent; reviewing declarations.                                        0.30

             NXZ    Coordinate with the litigation group and the client on the change of venue and
                   Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 5 of 13
                                    Account No.     9514.002                    Invoice No.     29858         Page 4




                                                                                                                 Hours
                   re-execution of declarations.                                                                  1.00

             WXZ Prepare declarations for federal case; communicate with client regarding same.                   3.00

09/11/2018   ZHR   Entered changes into the complaint; communicate with R. Felicello and M. Maloney
                   re the same.                                                                                   0.20

             MJM   Supervise service of papers in accordance with court order.                                    0.60

             MJM   Emails and conference with N. Zhang, W. Zhang et al re: legal advice to client re:
                   application for TRO and proceedings before court in connection with same.                      0.80

             REF   Review Memorandum of Law and Declaration of M. Maloney in support of same;
                   conference with M. Maloney re: same; revise Memorandum of Law and legal
                   research in support of same; telephone call to H. Lou (Sichenzia) to provide notice;
                   continue to revise Memorandum of Law; finalize documents for court; travel to Court
                   to submit OTCS, appear in court re: same; return travel to office; conference with J.
                   Rinde and M. Maloney re: shares, VIE structure.                                                7.40

             YXW Translate wiring records; conduct legal research on director's right to exercise his
                 director's rights in prison under Cayman corporate law and NASDAQ exchange rule.                 3.00

             NXZ   Coordinate with the client and litigation group, prepare wire receipts, review and
                   revise compliant.                                                                              2.40

             WXZ Review and revise pleading document; finalize declarations; communicate with
                 client and litigation team regarding case status.                                                2.50

09/12/2018   ZHR   Draft supplemental declaration in support of an OSC for preliminary injunction; draft
                   a letter to the court; draft affirmations of service of the OSC papers; prepare exhibits
                   for the affirmations of service; communicate with M. Maloney and R. Felicello re the
                   same; redacted attachments to the affirmation of service to be filed with the court.           2.50

             MJM   Draft supplemental declaration of W. Zhang in further support of application for
                   TRO; review and analyze records and translations in connection with same.                      3.10

             MJM   Prepare for and attend proceedings before court in connection with application for
                   TRO; conference with opposing counsel in connection with same.                                 3.10

             MJM   Emails and conference with N. Zhang and W. Zhang re: proceedings before court
                   and legal advice to client in connection with same.                                            0.90

             REF   Review news article & police report re: W. Zheng; review court order & email M.
                   Maloney re: same; revise declaration and confer with W. Zhang re: same;
                   conference with Z. Rubens re: affirmation; review submission; travel to court to
                   attend TRO hearing; return travel to office.                                                   3.80

             YXW Translate the local police's announcement and news in connection with the arrest of
                 W. Zhang.                                                                                        1.50

             JAR   Telephone calls with N. Zhang; office conference with M. Maloney; conference call
                   with N. Zhang, M. Maloney; correspondence with M. Maloney.                                     2.80

             NXZ   Communications with the client and internal groups.                                            2.80
                   Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 6 of 13
                                     Account No.    9514.002                    Invoice No.     29858        Page 5




                                                                                                                Hours

             WXZ Prepare court filing papers.                                                                    2.20

09/13/2018   ZHR    Read a transcript from the September 12, 2018 hearing on plaintiffs' application for
                    a restraining order; draft a stipulated order; send it to M. Maloney and R. Felicello.       1.20

             MJM    Conference and emails with N. Zhang and W. Zhang re: request from client for legal
                    advice re: new steps; conference with T. McEvoy re: restraining order on consent
                    and meet and confer re: discovery schedule.                                                  0.70

             MJM    Review and revise draft stipulated restraining order on consent.                             0.70

             MJM    Draft letter to T. McEvoy re: settlement demand.                                             0.70

             REF    Conference with W. Zhang re; matter, court decision; review additional information
                    re: matter; telephone call with opposing counsel re: disputes re: discovery plan;
                    conference with M. Maloney re: dates for expedited discovery; review letter with M.
                    Maloney; conference with opposing counsel and M. Maloney re: same.                           0.80

09/14/2018   YXW Translate business operating agreement.                                                         2.00

             WXZ Coordinate with client and litigation team regarding case status.                               0.60

09/17/2018   MJM    Draft settlement letter to counsel for defendants; emails with N. Zhang and W.
                    Zhang re: same; review and analyze same; email to opposing counsel re: same.                 1.40

             WXZ Review and revise letter to opposing counsel regarding settlement.                              0.60

09/18/2018   REF    Review stipulated order and forward same to CKR team.                                        0.10

09/19/2018   ZHR    Research on equitable remedies; draft a short memo with the results.                         1.30

             MJM    Draft memo to client re: legal strategy going forward; Review and analyze records
                    and SEC filings in connection with same; conference with J. Rinde and R. Felicello
                    re: same; Review and revise memo in connection with same; emails with N. Zhang
                    re: same.                                                                                    6.20

             REF    Review letter/memo to clients re: status, options.                                           0.20

             REF    Conference with M. Maloney re: receivership, eligible shareholders; review memo &
                    revise same; legal research in support of same.                                              0.40

             JAR    Review memo; telephone call with M. Maloney.                                                 0.60

             NXZ    Coordinate with the client and the litigation team on the legal memo.                        1.50

09/20/2018   MJM    Review and analyze email for N. Zhang re: application for appointment of
                    Independent directors; emails with R. Felicello re: same.                                    0.60

09/21/2018   MJM    Review and analyze draft request for pardon in connection with application for
                    preliminary injunction; emails and conference with C. Covington re: same.                    0.40

             JAR    Revise Non-Disclosure Agreement.                                                             0.40
                   Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 7 of 13
                                     Account No.     9514.002                    Invoice No.     29858      Page 6




                                                                                                               Hours
09/22/2018   NXZ    Draft Non-Disclosure Agreement as requested by the client, communicate between
                    the client and litigation on the new evidence and its impact on the new lawsuit
                    against W. Zhang.                                                                           1.80

09/24/2018   REF    Review document from client re: transfer; review client documents; conference with
                    M. Maloney and S. Rao re: assignment.                                                       0.20

             MJM    Review and analyze records in connection with evaluation of legal strategy to obtain
                    records of SSLJ; conference with S. Rao re: same; emails with N. Zhang and other
                    re: records provided by client and translations of same.                                    0.60

             YXW Translate evidences and draft summary re W. Zhang's transfer of SSLJ's money
                 raised in the U.S. to himself.                                                                 5.00

             NXZ    Coordinate with the client and litigation team on the evidences received and the
                    next step plan.                                                                             2.50

09/25/2018   REF    Review court order and calendar conference date.                                            0.10

             MJM    Conference with S. Rao re: derivative claims against SSLJ and legal strategy in
                    connection with same; emails with J. Rinde, R. Felicello and S. Rao in connection
                    with same.                                                                                  0.70

             MJM    Conference with S. Rao re: drafting papers in connection with legal strategy.               0.50

09/26/2018   REF    Conference with S. Rao re: matter, common law claims, etc.                                  0.10

             REF    Telephone call with M. Maloney re: strategy, steps; draft affidavit for legal opinion
                    re: Chinese law; email C. Covington re: new assignment.                                     1.00

             MJM    Conference with S. Rao re: derivative claims against SSLJ and injunctions; review
                    and analyze case law in connection with same; review and analyze new evidence
                    submitted by client.                                                                        2.30

             NXZ    Communicate with the client and litigation group on the status of the case and
                    coordinate on the documents necessary to file for the control.                              2.40

09/27/2018   REF    Finalize declaration for PRC legal expert; review filing and respond to N. Zhang;
                    telephone call with T. McEvoy re: settlement offer.                                         1.70

             REF    Prepare for tomorrow's court appearance.                                                    0.60

             MJM    Review and revise declaration of expert re: Chinese Law and emails in connection
                    with same.                                                                                  0.90

             YXW Translate Document Preservation Notice to Y. Zhao and Z. Wu; translate
                 declaration of SSLJ's Chinese attorney; update translation for declaration of N.
                 Wang.                                                                                          3.00

             NXZ    Revise declaration and coordinate with the client on the instruction of letter;
                    coordinate with the client on the status of the case.                                       2.80

09/28/2018   ZHR    Order a transcript from today's court conference; email R. Felicello and M. Maloney
                    re the same.                                                                                0.20
                   Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 8 of 13
                                     Account No.     9514.002                     Invoice No.     29858        Page 7




                                                                                                                  Hours

             REF   Prepare for court hearing.                                                                      0.10

             REF   Attend scheduling conference; telephone call with M. Maloney re: same.                          0.80

             REF   Respond by email to W. Zhang re: today's hearing.                                               0.10

             REF   Review email from N. Zhang re: matter; conference with M. Maloney and J. Rinde
                   re: same, next steps telephone call with M. Maloney re potential response and
                   information from N. Zhang; legal research in support of potential new injunction;
                   Draft memo of law in support of new OTSC; conference with S. Rao re: notice letter
                   to insurance carrier.                                                                           2.50

             YXW Draft declarations for SSLJ's Chinese attorney and SSLJ (Wuhan)'s management
                 and executives.                                                                                   2.00

             JAR   Office conference with M. Maloney; telephone call with N. Zhang.                                1.20

             NXZ   Draft confirmation of operation letter for the government's attorney's review.                  1.80

             WXZ Review and revise declaration.                                                                    0.80

09/29/2018   REF   Review Draft brief by C. Covington; email C. Covington re: same; email W. Zhang
                   re; info re: advertisement in China.                                                            0.20

             WXZ Review and revise declarations for company executives and counsel; communicate
                 with client regarding same.                                                                       2.00

10/01/2018   JZH   Reviewing and revising voting agreement and proxy agreement.                                    1.50

             MJM   Review and analyze proxy agreement and related documents in connection with
                   settlement of claims; conference with R. Felicello and J. Zhao re: same.                        0.90

10/02/2018   REF   Review transcript of court proceedings.                                                         0.20

             MJM   Review and revise drafts in connection with settlement discussions; conferences
                   and emails with R. Felicello and N. Zhang re: same.                                             0.90

10/04/2018   REF   Email N. Zhang re: stipulation and settlement agreement; finalize stipulation and
                   send same to opposing counsel.; telephone call to T. McEvoy (no answer);
                   conference with M. Maloney re: same.                                                            0.50

             MJM   Conference and emails with R. Felicello and N. Zhang re: settlement and stipulation
                   in connection with same.                                                                        0.90

             NXZ   Coordinate the term sheet with the capital markets team on questions.                           1.60

10/05/2018   REF   Review current strategy; draft letter brief to file with the court re: open issues; legal
                   research to support same; revise and finalize letter brief to court; file same.                 3.80

             MJM   Emails and conference with R. Felicello and J. Sefich re: production of protective
                   order; review and analyze orders and insurance records.                                         1.30

             NXZ   Coordinate with teams and draft voting agreement, indemnification and release and
                   Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 9 of 13
                                    Account No.    9514.002                    Invoice No.     29858      Page 8




                                                                                                             Hours
                   arrange translation                                                                        6.20

             WXZ Review and revise transaction agreements                                                     3.20

10/06/2018   MJM   Review and revise Lantau trial exhibit list; review and revise direct examination in
                   connection with same.                                                                      1.90

             NXZ   Coordinate with the client and team on definitive transaction agreements                   5.80

             WXZ Review and revise transaction documents                                                      3.00

10/07/2018   MJM   Review and analyze response by GPG re: settlement offer.                                   0.30

             NXZ   Coordinate with the client and prepare term summary                                        2.00

             WXZ Coordinate with client and litigation team on negotiation with opposing counsel and
                 stipulated order                                                                             1.00

10/08/2018   MJM   Conference with R. Felicello and W. Zhang re: settlement and legal strategy in
                   connection with same.                                                                      0.40

             REF   Telephone call with W. Zhang and M. Maloney re: matter, strategy re: W. Zheng;
                   review insurance policy and respond to N. Zhang re: same; review email from N.
                   Zhang and respond to same (multiple) re: various documents; draft memorandum of
                   understanding and review same.                                                             2.00

             REF   Exchange emails with N. Zhang re: strategy.                                                0.10

             NXZ   Revise transaction documents based on the further negotiation and prepare term
                   summary                                                                                    4.90

             WXZ Coordinate with litigation team on court filing and negotiation with opposing counsel        1.20

10/09/2018   REF   Telephone call with W. Zhang re: settlement; memorandum of understanding;
                   exchange emails with N. Zhang re: same.                                                    0.20

             REF   Draft settlement agreement.                                                                1.40

             REF   Conference with M. Maloney re: response to N. Zhang re: settlement, etc.; revise
                   settlement agreement.                                                                      0.50

             NXZ   Revise settlement agreement and coordinate translation of the loan agreement               3.60

             WXZ Review and revise settlement agreement and transaction documents                             2.20

             YXW Translate convertible promissory note                                                        2.50

10/10/2018   ZHR   Send an invoice for the transcript of the September 28, 2018 court conference for
                   payment; organize case files.                                                              0.10

             REF   Telephone call with opposing counsel re: settlement; revise settlement agreement;
                   send to team.                                                                              1.10

             WXZ Coordinate with negotiation with opposing counsel; review and revise transaction
                   Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 10 of 13
                                    Account No.    9514.002                    Invoice No.    29858       Page 9




                                                                                                             Hours
                   documents                                                                                  2.60

             YXW Review and Revise translation of Settlement Agreement and Release, Loan
                 Repayment Agreement, Voting Agreement and Irrevocable Proxy.                                 2.50

             YXW Revise translation for Convertible Promissory Note.                                          0.50

10/11/2018   ZHR   Prepare cover letter (add judges' addresses, letter head, check judges' rules, email
                   M. Maloney and R. Felicello re the same).                                                  0.30

             MJM   Conference and emails with R. Felicello, K. Blase, and N. Zhang re: settlement
                   discussions and legal advice concerning same.                                              0.80

             REF   Telephone call with J. Kaplowitz re: settlement (multiple); email team re: same;
                   follow up call with J. Kaplowitz re: trasnaction, settlement agreement; conference
                   with J. Rinde re: same; conference with M. Maloney re: strategy; conference with K.
                   Blase re: same; telephone call with H. Lou re: agreement; finalize letter.                 1.30

             NXZ   Coordinate with the client and litigation group with the revised terms and prepare
                   draft letter                                                                               2.30

             WXZ Coordinate with negotiation with opposing counsel and transaction documents                  2.00

10/12/2018   REF   Email N. Zhang re: meeting with opposing counsel; telephone call with J. Rinde re:
                   matter; draft email to opposing counsel; telephone call with J. Zhou re: amended
                   notice of hearing; prepare documents.                                                      0.60

             REF   Draft email to team re: court decision.                                                    0.10

             NXZ   Coordinate with the client and litigation group on a potential meeting                     1.60

10/13/2018   NXZ   Revise transaction documents based on the latest negotiation                               3.00

10/14/2018   YXW Revise translation for Put Option Agreement, Proxy Agreement, Loan Repayment
                 Agreement, Settlement Agreement and Release                                                  2.00

10/15/2018   WXZ Prepare transaction documents                                                                2.50

10/16/2018   YXW Prepare issue list for four definitive agreements                                            1.50

10/17/2018   NXZ   Meeting and negotiation; update with the client                                            5.00

             WXZ Revise transaction documents; coordinate with negotiation                                    1.50

10/18/2018   NXZ   Communicate with the client                                                                0.50

             REF   Attend conference with H.Lou, N. Zhang and J. Zhou at Sichenzia to discuss
                   transactions/settlement.                                                                   3.50

10/19/2018   NXZ   Call with the other side, communicate with the client                                      1.00

10/20/2018   NXZ   Email the capital markets, Cayman counsel on various outstanding issues                    0.50

10/22/2018   NXZ   Review the definitive agreements from the other side and prepare issues list               4.60
                   Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 11 of 13
                                    Account No.     9514.002                  Invoice No.    29858      Page 10




                                                                                                           Hours

10/23/2018   JLS   Prepare definitive agreements.                                                           2.50

             NXZ   Review and revise transaction documents and prepare for signing; prepare checklist       7.00

             WXZ Coordinate on signing of transaction documents; prepare issue list                         2.50

             JLS   Review definitive documents.                                                             2.20

             YXW Revise translation for Put Option Agreement and Proxy Agreement                            1.50

             YXW Revise Translation for Settlement Agreement and Release                                    0.50

10/24/2018   NXZ   Revise transaction documents, prepare checklist, review and prepare issues list          9.00

             WXZ Review and revise transaction documents for signing; prepare issue list                    5.50

             JLS   Assist in closing; review definitive documents.                                          6.70

             YXW Prepare Signature Packets for the Settlement                                               2.00

10/25/2018   REF   Review settlement documents and conference with M. Maloney re: same.                     0.40

             MJM   Review and analyze settlement papers in connection with finalization of same.            0.90

             NXZ   Coordinate the signing of the transaction, attend conference calls and turn around
                   documents                                                                                6.00

             WXZ Prepare and revise transaction documents for signing                                       6.50

             JLS   Assist in Closing.                                                                       4.50

             YXW Revise translation for Convertible Promissory Notes and Draw Drown Notes; update
                 signature packet for Yun Zhao's side                                                       2.00

10/26/2018   REF   Review changes to documents.                                                             0.10

             NXZ   Coordinate the signing of the transaction                                                3.00

             JLS   Closing.                                                                                 8.20

             YXW Update translation for four definitive agreements                                          2.00

10/29/2018   JLS   Assist in closing and releasing documents.                                               1.20

             NXZ   Coordinate the signing documents                                                         1.20

10/30/2018   JLS   Continue to assist in closing and post-closing.                                          0.90

             NXZ   Attend conference call on trust formation; coordinate and follow up on resignation
                   letters, etc.                                                                            1.70

             YXW Organize all the executed documents received from the counterparty; compare and
                 verify the four executed definitive agreements received from the counterparty              1.00
                    Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 12 of 13
                                          Account No.   9514.002                  Invoice No.     29858             Page 11




                                                                                                                           Hours

10/31/2018   JLS     Review correspondence re: post-closing.                                                                 0.20

             NXZ     Review signing documents and provide comments                                                           4.60

11/01/2018   NXZ     Coordinate with estate planning, capital markets, client on the disclosure and timing;
                     prepare confirmation letter                                                                             5.40

             YXW Translate email sent to the counterparty re the issue list for the transaction
                  documents                                                                                                  0.50

11/03/2018   YXW Summarize outstanding issues re the closing of the settlement; translate the
                  summary                                                                                                    1.50

11/04/2018   NXZ     Summarize outstanding items for signing; review Boustead agreement;                                     1.50

11/05/2018   NXZ      Coordinate signing documents; attend call with clients, revise confirmation letter
                     and other documents for signing; update documents with dates                                            4.50

             YXW Prepare final execution package for the settlement transaction                                              1.00

11/07/2018   JLS     Assist in closing.                                                                                      3.50

             YXW Prepare final execution set for the closing documents;                                                      0.50

             NXZ     Coordinate with the other side on the final execution documents                                         2.00

11/08/2018   JLS     Assist in closing; arrange dismissal of lawsuit.                                                        0.20

11/09/2018   NXZ     Coordinate with both clients and internally on the next step of the transaction                         1.50

             MJM     Review and analyze emails from N. Zhang re: agreement between Z. Wu and Y.
                     Zhao; conference with R. Felicello re: same.                                                            0.40
                                                                                                                           408.40

                     Total Billable Hours                                                                                  408.40   228,524.50
                     Courtesy Discount                                                                                              -22,852.45
                     Net Fees after Courtesy Discount                                                                               205,672.05
                     Total Non-billable Hours                                                                               13.30

                                                              Fee Summary
                   Timekeeper                                            Hours                Rate                 Total
                   DiPaolo, Barrett, S.                                    4.60             $695.00           $3,197.00
                   Rinde, Jeffrey A.                                      10.80              850.00            9,180.00
                   Maloney, Michael J.                                    64.00              715.00           45,760.00
                   Zhou, Jason                                            14.30              550.00            7,865.00
                   Li, Jing                                               30.10              500.00           15,050.00
                   Zhang, Ning                                           123.00              550.00           67,650.00
                   Wang, Yiqi                                             52.50              300.00           15,750.00
                   Felicello, Rosanne E.                                  41.20              695.00           28,634.00
                   Rubens, Zofia H.                                       12.30              395.00            4,858.50
                   Zhang, Wei                                             55.60              550.00           30,580.00
               Case 1:18-cv-08257-AJN-SN Document 42-3 Filed 01/25/19 Page 13 of 13
                                 Account No.   9514.002                  Invoice No.   29858          Page 12




                                                          Expenses

09/11/2018      Support Staff H. Bullock - SSLJ - Service of Papers to Opposing Counsel                               93.75
09/11/2018      Support Staff - K. Phillip - SSLJ - Service of docs @ M. Maloney request                             250.00
09/18/2018      Depositions Transcripts Southern District Reporters PC - Invoice #050395-IN                           63.84
09/18/2018      Depositions Transcripts Southern District Reporters PC - Invoice #0503970-IN                         126.54
09/28/2018      Depositions Transcripts Southern District Reporters PC - Invoice #0504548-IN                         146.52
                Total Expenses                                                                                       680.65

                                                          Advances

09/13/2018      SSLJ: FedEx - Invoice # 6-308-54086 Fedex to Hon. Alison J. Nathan New York, NY                        18.56
10/01/2018      Outside Professional Services Appleby - Invoice #4089234- Ongoing legal advice on
                Cayman Islands Exempted Companies.                                                                  7,588.80
10/05/2018      FedEx - Invoice # 6-338-20973 Fedex to The Honorable Sarah Netburn, New York NY                        13.69
                Total Advances                                                                                      7,621.05


                TOTAL FEES AND EXPENSES DUE AT THIS TIME                                                         $213,973.75
                RETAINER FEE                                                                                       $6,026.25
                TOTAL FEES AND EXPENSES DUE AT THIS TIME                                                         $220,000.00
                RETAINER PAID                                                                                   - $49,974.00
                NET AMOUNT DUE                                                                                   $170,026.00




                                            Your trust account #1 balance is

                           Opening Balance                                                          $0.00
             09/10/2018    Wire from Bian Shuangquan                                            29,974.00
             10/18/2018    Wire from Yun Zhao                                                    3,000.00
             10/19/2018    Wire from Yun Zhao                                                   17,000.00
                           Closing Balance                                                     $49,974.00
